DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 and 7-21 are pending. Claim 6 is canceled. Claims 1, 4-5, 7-14, and 16 are amended. Claims 19-21 are new. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: swinging member in claims 1-2, 10-11 and 21; connecting section in claims 1, 11, 15, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7-21 are rejected because of the following:  
Independent claims 1 and 21 recite a driving shaft and then later on in the claims recite “driving shafts.” This is indefinite and unclear which driving shaft the claim is now reciting in the last respective limitation of each claim. If the applicant is intending to refer to the driving shaft of each of the plurality of the ice trays the claim limitation of both claim 1 and 21 need to be amended to clarify which or if all of the driving shafts are intended to be configured in the manner of the last limitation of each respective claim. 
By virtue of dependency, claims 2-5 and 7-20 are also rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 104748468 A, machine translation provided).
Regarding Claim 1: Liu teaches a refrigerator (abstract), comprising: a freezer compartment (abstract, background); and an ice-making apparatus (Figure 6), the ice-making apparatus (Figure 6) being disposed in the freezer compartment (abstract, background), wherein the ice-making apparatus (Figure 6) includes: a support (2); a plurality of ice cube trays (33’) arranged in parallel (see Figure 6), each ice cube tray (33’) including a tray body (body of 33’), and a driving shaft (33) and a hinge shaft (32) connected to the tray body (body of 33’), the driving shaft (33) and the hinge shaft (32) being parallel to each other (see Figure 6), and the ice cube tray (33’) being hinged in the support through the hinge shaft (52); a connecting rod rotating shaft (5), the connecting rod rotating shaft (5) including a rotating shaft (52) and a swinging shaft (53) that are arranged in parallel and spaced from each other (see Figure 19), and a connecting section (51) connecting the rotating shaft and the swinging shaft (see Figure 19), and the connecting rod rotating shaft (5) being hinged to the support through the rotating shaft; and a swinging member (6), the swinging member including a body (body of 6), a hinge hole (62) provided in the body (6), and a plurality of support portions (65) provided on the body (6), the swinging shaft (53) being installed in the hinge hole (62), and the driving shaft (33) of the ice cube tray (33’) being installed on a corresponding support portion (65) so that the swinging member (6) is swingably connected between the support (2) and the plurality of ice cube trays (33’), wherein the rotating shaft (52) is configured to drives the swinging shaft (53) to rotate, so that the swinging shaft drives (53) the swinging member to swing (page 5), the swinging member (6) drives the driving shaft (33) to rotate around the hinge shaft (32), and each ice cube tray (33’) rotates around a corresponding hinge shaft (32); and wherein driving shafts (each 33) are configured in a way that: during rotation of the plurality of ice cube trays (both 33’) from respective ice-making positions to respective ice-dumping positions (face up to rotated position, page 5), a connecting line between each driving shaft (33) and a corresponding hinge shaft (32) rotates around the corresponding hinge shaft (32) and stops rotating before reaching a connecting line between the rotating shaft (52) and the corresponding hinge shaft for a first time (see Figure 6-7, page 5).

Regarding Claim 2: Liu teaches wherein a plane defined by an axis of the driving shaft (33) and an axis of the hinge shaft (32) of each ice cube tray (33’) is parallel to a plane defined by an axis of the swinging shaft (53) and an axis of the rotating shaft (52); and a distance between the axis of the driving shaft (33) and the axis of the hinge shaft (32) of each ice cube tray (33’) is equal to a distance between the axis of the swinging shaft (53) and the axis of the rotating shaft (52).

Regarding Claim 3: Liu teaches wherein when the plurality of ice cube trays (33’) are at respective ice-making positions (cells 3 face up), a plane on which the plurality of ice cube trays (33’) are located is perpendicular to or substantially perpendicular to a gravity direction of the plurality of ice cube trays (see Figure 7); and when the plurality of ice cube trays (33’) are at respective ice-dumping positions (cells 3 face down rotated to dump ice), the plurality of ice cube trays (33’) are rotated by an angle greater than or equal to 90° (see Figure 13).

Regarding Claim 4: Liu teaches wherein when the plurality of ice cube trays (33’) are at respective ice-making positions (cells 3 face up), in a direction from bottom surfaces of the plurality of ice cube trays (33’) to top surfaces of the plurality of ice cube trays (33’), the rotating shaft (52) is located above the hinge shaft (32) of the ice cube tray (33’); and in a surface of the ice cube tray (33’) on which the driving shaft (33) and the hinge shaft (32) are disposed and viewing from a side of the surface of the ice cube tray away (33’) from the driving shaft (33), the driving shaft (33) is located at an upper left of the hinge shaft (32, see Figure 7).

Regarding Claim 5: Liu teaches wherein when the plurality of ice cube trays (33’) are at respective ice-making positions (cells 3 face up), an angle between a plane defined by the axis of the driving shaft (33) and the axis of the hinge shaft (32) and a plane defined by the top surfaces of the plurality of ice cube trays (33’) is an acute angle (see Figure 7).

Regarding Claim 7: Liu teaches wherein when the plurality of ice cube trays (33’) are at respective ice-making positions (cells 3 face up), in a direction from bottom surfaces of the plurality of ice cube trays (33’) to top surfaces of the plurality of ice cube trays (33’), the rotating shaft (52) is located above the hinge shaft (32) of the ice cube tray (33’); and in a surface of the ice cube tray (33’) on which the driving shaft (33) and the hinge shaft (32) are disposed and viewing from a side of the surface of the ice cube tray away (33’) from the driving shaft (33), the driving shaft (33) is located at a lower right of the hinge shaft (see Figure 14 reversed).

Regarding Claim 8: Liu teaches wherein when the plurality of ice cube trays (33’) are at respective ice-making positions (face up, cells 3 open end up), in a direction from bottom surfaces of the plurality of ice cube trays (33’) to top surfaces of the plurality of ice cube trays (see Figure 7), the rotating shaft (52) is located below the hinge shaft of the ice cube tray (33’); and in a surface of the ice cube tray (33’) on which the driving shaft (33) and the hinge shaft (32) are disposed and viewing from a side of the surface of the ice cube tray (33’) away from the driving shaft (33), the driving shaft (33) is located at a lower left of the hinge shaft (32, see Figure 12).


Regarding Claim 12: Liu teaches wherein the plurality of support portions (65) include at least one of an arc-shaped groove, a U-shaped groove, or a via hole (see Figures 24, 26-27).

Regarding Claim 14: Liu further teaches wherein the ice-making apparatus further includes a manual knob (1); and the manual knob (1) is disposed on a side of the support facing away from the plurality of ice cube trays (trays 33’), and is connected to the rotating shaft (52).

Regarding Claim 15: Liu further teaches wherein the connecting rod rotating shaft (52) further includes a fixed section (521); the fixed section (522) is connected to an end of the rotating shaft (52) facing away from the connecting section (51); and the manual knob (1) is mounted on the fixed section (521).

Regarding Claim 16: Liu further teaches wherein the fixed section (521) includes a clamping groove (522); and the manual knob (1) includes a mounting groove (131/132) and a buckle (135) provided in the mounting groove (131/132), and the buckle (135) is matched with the clamping groove (522,see page 5).

Regarding Claim 17: Liu further teaches wherein the ice-making apparatus (Figure 6)  further includes a plurality of resetting members (4), and the plurality of resetting members (4) are configured to drive the plurality of ice cube trays (33’) to reset from respective ice-dumping positions to respective ice-making positions (page 7).

Regarding Claim 18: Liu further teaches wherein the plurality of resetting members (4) include at least one of a torsion spring ( 4 is a spring, page 7) or a jacking cylinder.

Regarding Claim 19: Liu further teaches wherein a temperature inside the freezer compartment (inherent property of freezer to freezer water) is capable of being below zero degrees Celsius (see background).

Regarding Claim 20: Liu further teaches wherein an angle between a plane defined by an axis of each driving shaft (33) and an axis of a corresponding hinge shaft (32) and a plane defined by top surfaces of the plurality of ice cube trays is equal (see Figure 14).
Regarding Claim 21: Liu teaches an ice-making apparatus (see Figure 6), comprising: a support (2); a plurality of ice cube trays (33’) arranged in parallel (see Figure 1), each ice cube tray including a tray body (body of 33’), and a driving shaft (33) and a hinge shaft (32) connected to the tray body (see Figure 14), the driving shaft (33) and the hinge shaft (32) being parallel to each other (see Figure 14), and the ice cube tray (33’) being hinged in the support through the hinge shaft (32); a connecting rod rotating shaft (5), the connecting rod rotating shaft (5) including a rotating shaft (52) and a swinging shaft (53) that are arranged in parallel (see Figure 19) and spaced from each other, and a connecting section (51) connecting the rotating shaft (52) and the swinging shaft (53), and the connecting rod rotating shaft (5) being hinged to the support through the rotating shaft (52); and a swinging member (6), the swinging member (6) including a body (body of 6), a hinge hole (62) provided in the body, and a plurality of support portions (65) provided on the body (body of 6), the swinging member including a body (body of 6), a hinge hole (62) provided in the body (6), and a plurality of support portions (65) provided on the body (6), the swinging shaft (53) being installed in the hinge hole (62), and the driving shaft (33) of the ice cube tray (33’) being installed on a corresponding support portion (65) so that the swinging member (6) is swingably connected between the support (2) and the plurality of ice cube trays (33’), wherein the rotating shaft (52) is configured to drives the swinging shaft (53) to rotate, so that the swinging shaft drives (53) the swinging member to swing (page 5), the swinging member (6) drives the driving shaft (33) to rotate around the hinge shaft (32), and each ice cube tray (33’) rotates around a corresponding hinge shaft (32); and wherein driving shafts (each 33) are configured in a way that: during rotation of the plurality of ice cube trays (both 33’) from respective ice-making positions to respective ice-dumping positions (face up to rotated position, page 5), a connecting line between each driving shaft (33) and a corresponding hinge shaft (32) rotates around the corresponding hinge shaft (32) and stops rotating before reaching a connecting line between the rotating shaft (52) and the corresponding hinge shaft for a first time (see Figure 6-7, page 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 104748468 A) in view of Abe et al. (JP 2006105421 A), hereafter referred to as “Abe.”

Regarding Claim 13: Liu fails to teach wherein each ice cube tray further includes a stopper block; and the stopper block is disposed at an end of the driving shaft facing away from the tray body, and the stopper block is configured to limit a displacement of the driving shaft along an axis direction thereof.
Abe teaches wherein an ice cube tray (7B) further includes a stopper block (7B2); and the stopper block (7B2) is disposed at an end of a driving shaft (shaft end of 7B) facing away from the tray body (see Figure 12), and the stopper block is configured to limit a displacement of the driving shaft along an axis direction thereof (see paragraph with 7B2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each ice cube tray further includes a stopper block; and the stopper block is disposed at an end of the driving shaft facing away from the tray body, and the stopper block is configured to limit a displacement of the driving shaft along an axis direction thereof to the structure of Liu as taught by Abe in order to advantageously stop the rotation of the tray when the harvest position is reached (see Abe, paragraph with 7B2). 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and amended without any patentably significant broadening of the claims and including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or disclose the following:
In regards to claim 9: wherein the support includes a rectangular frame; and the hinge shaft includes a first hinge shaft and a second hinge shaft; wherein the first hinge shaft is located between a first side of the tray body and a first border of the rectangular frame, and the second hinge shaft is located between a second side of the tray body and a second border of the rectangular frame; and the first side is opposite to the second side, and the first border is opposite to the second border.
In regards to claim 10: wherein the swinging member further includes an installation hole and an opening disposed in the body, and the installation hole is communicated with the hinge hole through the opening; a diameter of the installation hole is greater than a diameter of the hinge hole and greater than a diameter of the swinging shaft, and a size of the opening is less than the diameter of the swinging shaft; and the swinging shaft includes a flat section, and a thickness of the flat section is less than a size of the opening in a direction perpendicular to a connecting line between a center of the installation hole and a center of the hinge hole, so that the flat section is able to enter the hinge hole from the installation hole through the opening.
In regards to claim 11: wherein the connecting rod rotating shaft further includes a protruding edge; and the protruding edge is disposed at an end of the swinging shaft away from the connecting section, and a maximum size of the protruding edge is greater than the diameter of the hinge hole and less than the diameter of the installation hole.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US 2017/0108258 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763